IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,376-02


              EX PARTE JOSE ANGEL HERNANDEZ-MENDOZA, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 164728B IN THE 452ND DISTRICT COURT
                              FROM MASON COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentenced to twenty years’ imprisonment. The Fourth Court of Appeals

dismissed his appeal. Hernandez-Mendoza v. State, No. 04-18-00353-CR (Tex. App.—San Antonio

Oct. 31, 2018) (not designated for publication).

        Applicant contends, among other things, that the State failed to disclose a report prepared by

the Texas Department of Public Safety’s Crime Laboratory showing that a yellow ziplock baggie

contained .40 grams of methamphetamine. We remanded this application for responses from the
                                                                                                      2

prosecutor and guilty-plea counsel and for findings of fact and conclusions of law from the trial

court.

         On remand, the trial court found that the State failed to disclose the laboratory report before

Applicant pleaded guilty, concluded that the report was material, and recommended that we grant

Applicant a new trial. We agree. Relief is granted. The judgment in cause number 164728 in the

452nd District Court of Mason County is set aside, and Applicant is remanded to the custody of the

Sheriff of Mason County to answer the charges as set out in the indictment. The trial court shall issue

any necessary bench warrant within 10 days after the mandate of this Court issues.

         Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Filed: October 02, 2019
Do not publish